 KLINE IRON & STEEL COMPANYKline Iron & Steel CompanyandShopmen'sLocalUnion No. 812 of the International Association ofBridge Structural and Ornamental Iron Workers,AFL-CIO. Case 11-CA-3702September 17, 1969DECISION AND ORDERBy CHAIRMANMCCL LLOCHAND MEMBERSFANNING ANDJENKINSOn May 2, 1969. Trial Examiner Myron S. Waksissued his Decision in the above-entitled matter,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer further found that Respondent had notengaged in certain other unfair labor practicesalleged in the complaint, and recommended thatsuchallegationsbedismissed.Thereafter,theGeneral Counsel filed exceptions and a supportingbrief, and Respondent filed cross-exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, only to the extent consistent withthe Decision herein.We find, in agreement with the Trial Examiner,that Respondent violated Section 8(a)(1) of the Actbyinterrogating its employees concerning theirunion activities, threatening employees with reprisalsfor supporting the Union. threatening to challengethe vote of each employee in any Board-conductedelection in order to determine how he voted, andthreatening to abolish overtime if the Union wascertifiedas the bargaining representative of theemployees.We find no merit, however, in theGeneralCounsel'sexceptionstotheTrialExaminer's failure to find 8(a)( 1) violations basedupon (1) Superintendent Claude Corley's statementto a group of employees that he did not [see] howtheUnion would benefit employee Bishop Russellbecause he would not be back in Respondent'semploy "unless he might get some back pay," and(2)Corley's statement to employee David Ludlumthat it had been learned that Russell was ridingaroundwithaunionorganizer.We considerCorley's latter statement, however, as evidence465tending to shed light on Respondent's motivation insubsequentlydischargingRussell,andbothstatements as additional evidence of its knowledgeof Russell's support of the Union.For the reasons stated below, we find merit in theGeneral Counsel's exception to the Trial Examiner'sfailure to find that Bishop Russell's union activitieswere a significant factor in Respondent's decision todischargehimonJuly23,1968,and thatRespondent therefore discriminated against him inviolation of Section 8(a)(3) and (1) of the Act.Russell firstwas employed by Respondent in1936.With two interruptions he worked a total of20 years. His last continuous period of employmentwas 10 years. There is no contention that he was notan efficientworker.On Saturday. February 18,1968, Russell suffered a shotgun wound at his home,as a result of which he was hospitalized for 55 daysand spent the following 3 months cony alescing.During the last 6 weeks of this period he joined theUnion and rode around with Rutherford, the Unionorganizer, signing up employees at their homes.Russell'sunionactivitiesshortlycame toRespondent's attention.As the Trial Examinerfound,aboutthemiddleofJune,PlantSuperintendentCorleystatedtoagroupofemployees that it had been found out that Russellwas `"riding around with the union man." About thesame time, Corley made known Respondent'sunequivocal hostility to the Union by stating toemployeeRobertHartley thatBernardKline,Respondent's president, would fire him if he hadanything to do with the Union, accused EugeneHartley of "visiting with the Union man;" and toldemployee Tony Whittle that he had heard that hewas trying to sign up employees, warning him thathe,Corley, had laid off men in the past and couldlay off others and that if he laid off Whittle hewould not get another job in Columbia.On July 3, Russell returned to the plant to get hisvacationmoney and spoke to Plant ManagerHendrix about returning to work. Since the plantwas closed for inventory until July 15, Hendrix toldhim to come back at that time. When Russell cameback on July 15, Hendrix expressed a belief thatRussell might still be too weak to resume his formerwork, but told Russell to return later. Russell did soon July 17 or 18, and on this occasion Hendrix toldhim that if he obtained a statement from his doctorcertifying as to his physical fitness, he would bereinstated.Russellprocured from his doctor acertificate,dated July 22, stating that he hadcompletely recovered from surgery and was fit toresume work. When he reported to the plant thefollowing day, dressed for work, he found thatHendrix had died suddenly on July 20. Russellpresented the doctor's certificate to Corley, who,uponHendrix'sdeath,becameRespondent'sprincipal production supervisor, and asked to be putto work. Corley made no response other than to tellhim that Respondent would call him at a later time.178 NLRBNo.73 466DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent has never done so and made it clear atthe hearing that it had no intention of doing so.At the hearing. Respondent took the position thatRussell's self-inflicted gunshot wound was, as thepolice report stated, an attempt at suicide. Corleytestified thatHendrix had told him shortly beforehis death that he had decided not to take Russellhack because he might be a "hindrance" to himselfand other employees.' He did not, however, advancean independent reason of his own for not reinstatingRussell. So. too, President Kline failed to advanceany reason for refusing to rehire Russell, other thanto say that Hendrix had told him before the plantclosed for inventory on July 2, and possibly as farback as the previous May or June. that he believedhe would not take Russell back because "we don'twant anyone like that in the plant, anyone whowould do a thing like that," and that he, Kline, hadagreed. In short, both Superintendent Corley andPresidentKline,purporting to quote the deadHendrix, laid the responsibility on him for thedischarge of Russell, thus avoiding it for themselves.Corley. in effect, took the position that whatHendrix had bound Corley could not loose.The Trial Examiner, when discussing the severalthreats made by Corley to discharge employees whosolicited for the Union, as well as numerous otheracts of coercive conduct in which he found Corleyengaged, consistently resolved conflicts of testimonyagainst him, finding him "less than candid in histestimony which bears directly on the issues of thiscase." and "in some instances so improbable ... asto demonstrate his lack of candor generally." liedid credit, however, Corley's testimony that Hendrixtold him that he was not going to reinstate Russell.since he considered the testimony of President Klineand William Albert tended to support Corley in thisrespect.He creditedKline'stestimonyastoHendrix's statement concerning Russell. adverted toabove. though he found Kline's testimony to hevague and uncertain as to other details of theRussell incident, such as to how it first came to hisattention and whether either Hendrix or Corley hadinvestigated the circumstances surrounding it andreported them to him. Albert, who at the time ofthe hearing was Respondent's Assistant Manager ofOperations, testified that Ilendrix told him whilehaving dinner at his home about a week or twobefore he died that "it was not desirable to hire Mr.Russellback because he would probably be amenace to himself and also probably to his fellowemployees because of his condition." Albert was notinRespondent's employ at the time he stated thisconversation occurred.2'Although Corleywas vague and uncertain in his testimony on directexamination as to the date when he said Hendrix first advised him of his"decision" not to take Russell back,on cross-examination he definitelyfixed the date as not long before Hendrix died and some time after Russellhad visited the plant on July 15 following the vacation period'Albert had left Respondents employ on April 3. 1968, and did notreturn untilJuly 29, 1968The testimony of Corley, Kline, and Albert is atodds with that' of Russell, credited by the TrialExaminer, that Hendrixinformed himon July 17 or18 that he would be put back on his job uponpresentation of a doctor.'s certificate that he wasable to work. We find it difficult to believe that if afirm and final companydecisionhad earlier beenmade by Hendrix and approved by Kline not toreinstateRussellfor the reason now assigned,Hendrix would have made this commitment toRussell.Russell's testimony, of course,must becarefully scrutinized because he is reporting thestatementsof a deadman. Butin the circumstancessomust that of Corley, Kline, and Albert.Significantly,Russell'stestimonyalonefindscorroborationinindependentevidenceofunquestionable reliability.Thus, in response to aquestionnaire relating to Russell. sent Respondent bythe Diamond State Life Insurance Co.. dated July16, and concededly filled out by Hendrix and signedby him in his own handwriting. Hendrix in answerto a question as to whether Russell would resumework with Respondent, wrote "presumably yes." Inour opinion, the Trial Examiner in resolving thecredibility issues gaveinsufficientweight to thisdocumentary evidence which is not only consistentwith the credited testimony of Russell, but serves torefute that of Respondent's witnesses.'However,evenifwe thought credible thetestimony of Kline and Albert that Hendrix madethe statements they attributed to him, the only waythistestimony can be reconciled with Russell'scredited testimony that Ilendrix promised to returnhim to work if he obtained a doctor's certificatewould be on this hypothesis: that Hendrix. althoughhe had theretofore been disposed not to restoreRussell to his job, had by July 16 changed his mind.But such a hypothesis does not also allow credenceof Corley's testimony that Hendrix told him he haddecided not to reinstate Russell because of thegunshot incident. As noted above, Corley testifiedthat he was so told, and for the first time, sometimealter July' 15. Corley's testimonycannotreasonablybesquaredwithf lend fix'ssubstantiallycontemporaneous statement to the opposite effect onthe insurance form, let alone with Hendrix's creditedstatement to Russell at about the same time that hewould be returned to work if certified by a doctor asphysically fit. For these reasons, and in light ofCorlcy'sgeneralunreliabilityasawitness,wecannot accept his testimony that Hendrix told himhe had decided not to reinstate Russell. Nor is thereanything in the record to indicate that Corley was'Unlike the Trial Examiner, we do not find the force of Hendrix'sresponse in the insurance questionnaire to be minimized by the inclusion ofthe qualifying word. "presumably " This response in our view must beconsidered in conjunction with Hendrix'sstatement to Russell on thefollowing dayor the dayafter,that Respondent would return him to workon presentation of a doctor'scertificatewhen these statements areconstrued together,itappears that the condition of Russell's rehiring wassimply his furnishingsucha certificate,a usual, even essential prcriquisiteafter a long illness KLINE IRON & STEEL COMPANY467apprised of such a decision from any other source.No such decision was entered in Russell's personnelfileor other company record. Nor does it appearthatKline ever communicated such a decision toCorley. either before or after Hendrix's death.For the reasons indicated above, we are convincedthat the credible evidence does not support the TrialExaminer's implicit finding that Hendrix prior to hisdeath had already made a final decision not toreinstateRussell, and that Corley in effect actedmerely in a ministerial role when, on July 23, herefused, without any reason given, to allow Russellto return to work. Obviously, if. as we believe, therecord establishes that prior to Russell's July 23visit to the plant, no conclusive decision had yetbeen made, someone besides the deceased Hendrixmust have been responsible for the refusal toreinstateRussell on July 23 and thereafter. In theabsence of evidence to the contrary-and Respondentadduced none - it can only be inferred that theresponsibility laywithCorley, on whom Russellcalled, and who, following Hendrix's death, was incharge of plant operation'.There can be little question that, as Hendrix'ssuccessor,Corley, on July 23, had authority toreinstateRussellwithout reference to any earlierdecision, tentative or final, byHendrix ' It isunderstandable that Corley, as Hendrix's successor.might reach a different conclusion from Hendrix onamatter of company policy. But if his differencewithHendrix had a legitimate basis, there was noreason for Corley not to disclose it or assumeresponsibility for it.We regard it as significant,therefore, that Corley refused to give Russell, anyreason for denying him the reinstatement Hendrixhad promised. Similarly, Corley at the hearingadvanced no reason of his own for the action hetook, even to the extent of stating that he acted forthe reason he attributed to Hendrix. By way ofexplanation he did no more than advert to thealleged earlier conversation which he stated he hadwithHendrix. But his testimony in that regard, aswe have found above, does not withstand the test ofclose scrutiny and cannot be credited.Inthesecircumstances,we,unlike the TrialExaminer, are unable to view the evidence adducedbyRespondent in support of its defense as ofsufficientprobative force to overcome the strongprima faciecase made out by the General Counsel.The Trial Examiner's findings reflect that Corieyhad a deep aversion to union organisation. He wasthe principal actor on behalf of Respondent in thecampaign to defeat the union, engaging in numerous'Although the Trial Examiner refused to find that,after Hendrix s death,"responsibility for Russell'scase devolvedupon Curley'we find he was inerror in that respect.The reason given by the frial Examiner was that"there is no evidence that,following the death of Hendrix. Corley wasgiven expanded duties at the plant and,ifsothat they included thedc,cisionsas to Russell"The,TrialExaminer,however, overlookedCorlev s own testimony on cross-examinationwhen asked what hisauthority was upon the death of Hendrix, Corley's reply was that it wasover all departments"The whole plane I run the whole place "acts of coercive conduct, which included,inter alia,threats of discharge to employees who, like Russell,were active in organizing for the Union. He knewthat Russell had been engaged in riding around withthe union organizer solicitingunionmembership,and had mentioned this to other employees, and onone occasion had stated that he didn't see how theunion would do Russell any good as Russell wouldnot be back "unless he got back pay." Bearingparticularly inmind that Hendrix had agreed torestoreRussell to his jobuponpresentation of adoctor's certificate, that Corley gave no reason at allto Russell for not doing so, and that at the hearinghe also refrained from giving his own reason for theaction, though he was responsible for it, but insteadattributed to the deceased Hendrix a final dischargedecision he had not made, we can only infer thatCorleywasmotivatedatleastpartlyby hisantagonism to Russell's union activities in rejecting,on July 23, 1968, and thereafter, Russell's request toreturn to work, thereby in effect discharging him.Accordingly we conclude, and find, that by refusingto reinstate Russell to his lob on and after July 23,1968.Respondent discriminated against him inviolation of Section 8(a)(3) and (l) of the Act.THE REMEDYIn accordance with above finding, we shall orderthat Respondent offer Bishop Russell immediate andlullreinstatement to his former or substantiallyequivalentposition,withoutprejudicetohisseniority or other rights and privileges, and makehim whole for any loss of earnings he may havesuffered by reason of the discrimination against him,by payment to him of a sum equal to that which henormally would have earned from July 23, 1968. thedateofhisdischarge,tothedateof theRespondent's offer of reinstatement, less his netearnings during such period. The backpay providedherein shall be computed on the basis of calendarquarters, in accordance with the method prescribedinFW woolxorth Company.90NLRB 289Interest at the rate of 6 percent per annum shall beadded to such net backpay and shall be computed inthemanner set forth inIsisPlumbing & HeatingC'o , 138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct. as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified below, and orders that Respondent, KlineIron& Steel Company its officers, agents,successors, and assigns. shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Change subparagraph (f) of paragraph 1 of theTrialExaminer'sRecommendedOrderto 468DECISIONS OF NATIONAL LABOR' RELATIONS BOARDsubparagraph(g) and insert as subparagraph (f) thefollowing language."(f)DischargingorotherwisediscriminatingagainstBishopRussell,or any other employee,because of his interest or sympathies in, or activitieson behalf of,Shopmen'sLocal Union No. 812, ofthe International Association of Bridge, Structuraland Ornamental Iron Workers,AFL-CIO, or anyother labor organization."2.Change subparagraph', (a) and(b) of paragraph2 of the Trial Examiner'sRecommended Order tosubparagraphs(c) and(d), respectively,and insert assubparagraphs(a) and(b) the following language."(a)Offer to Bishop Russell immediate and fullreinstatementtohisformerorsubstantiallyequivalentposition,withoutprejudicetohisseniorityor other rights and privileges previouslyenjoyed,andmake him whole for any loss ofearnings he may have suffered as a result of thediscrimination against him in the manner set forthin the Remedy provision of this Decision and Order."(b) NotifyBishop Russell if presently serving inthe Armed Forces of the United States, ofhis rightto full reinstatement upon application in accordancewith the SelectiveServiceActand the UniversalMilitaryTraining and Service Act, as amended,after his discharge from the Armed Forces."3.Insertasthethirdand fourth indentedparagraphs in the Appendix attached to the TrialExaminer'sRecommended Order the following twoindented paragraphs:WEWILLNOTdischargeorotherwisediscriminate against Bishop Russell or any otheremployee, because of his interests or sympathiesin.or activities on behalf of. Shopmen'sLocalUnion No. 812, of the International AssociationofBridgeStructuralandOrnamental IronWorkers,AFL-CIO,oranyotherlabororganization.WE WILL offer Bishop J2ussel1 immediate andfull reinstatement to his former or substantiallyequivalent job, without prejudice to his seniorityorother rights and privileges he previouslyenjoyed,and WEwILLmake Bishop Russell wholefor the discrimination against him by payment tohim of any loss of earnings he may have suffered,with interest thereon at 6 percent per annum.WE WILL notify the above-named employee ifpresently serving in the Armed Forces of theUnited States,of his right to full reinstatementupon application in accordance with the SelectiveServiceAct and the UniversalMilitary Trainingand Service Act, as amended,after his dischargefrom the Armed Forces.TRIAL EXAMINER'S DECISIONSTATE64I.NT OF THE CASEMYRON S. WAKS, Trial Examiner- This case, tried atColumbia, South Carolina, on September 19 and 20,' andNovember 13 and 14, pursuant to a charge filed onAugust 9, and a complaint issued August 30. presents thequestionwhetherRespondent by various acts violatedSection 8(a)(1) of the National Labor Relations Act, asamended, and whether Respondent's refusal to employBishop L. Russell following an absence due to illnessresulting from a gunshot wound was because of Russell'sunion activities and therefore in violation of Section8(a)(I) and (3) of the Act.Respondent's motions, renewed before the close of thehearing and upon which I reserved ruling, to dismiss thecase in its entirety and/or to dismiss the allegation of thecomplaint in paragraph 7(a) and (c) as pertains to BernardKline and Paul Byers, as well as paragraph 7(a) as itpertains to alleged unlawful conduct of Claude Metz onMay 4, are disposed of in accordance with the findingsand conclusions set forth in the decision.Upon the entire record in the case including myobservation of the witnesses, and after due considerationofthebriefsfiledbyGeneralCounseland theRespondent, I make the following.FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe pleadings establish and I find that the Respondent,which is engaged in the manufacture of structural steelproducts at its plant in Columbia, South Carolina, duringthe 12 months preceding the issuance of complaintreceived at its Columbia plant raw materials valued inexcess of $50,000 from places outside the State of SouthCarolina, and during the same period shipped from itsColumbia plant finished products valued in excess ofS50,000 to places outside the State of South Carolina.Upon these admitted facts, I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.IL THE LABOR ORGANIZATION INVOLVEDThe pleadingsfurtherestablishand I find thatShopmen's Local Union No. 812 of the InternationalAssociation of Bridge, Structural and Ornamental IronWorkers,AFL-CIO,the Charging Party herein,is a labororganization within the meanmg of Section2(5) of theAct.iii.TILE UNFAIR LABOR PRACTICLSA. Interference.Restraint,and Coercion1.The factsBeginning inApril the Union embarked on anorganizationalcampaignamong the employees ofRespondent. This became known to the Company at leastas early as the first of May. Immediately thereafter,according to the allegations of the complaint, theCompany engaged in unlawful conduct aimed atdiscouraging the employees' union organizational activityby threats of discharge, interrogation. creating theimpression of surveillance, threats to challenge every voterinany Board election to determine hove' the employeesvoted, and threats to abolish overtime if the employeesselected theUnion as their collective-bargaining agent.These allegations were denied by the Company and the'Unless otherwise indicated all dates herein occurred in [968 KLINE IRON & STEEL COMPANYresolution of the issues presented turns substantially onthe credibility to be afforded those witnesses offered bytheGeneral Counsel in support of these allegations asagainst those witnesses offered by the Company in supportof its denial. The alleged unlawful conduct testified to bywitnesses for the General Counsel concerns substantiallythe activities of Claude Corley, superintendent of the newplant, and Claude Metz and Wyman Shealy, who areforemen in the fabricating department at the new plant.'a.The alleged unlawful conduct of Claude Corley'The employees who testified concerning the unlawfulconduct of Superintendent Corley are employed at thenew plant and work under his general supervision.David Ludlam is employed by the Company as amultiple bean punch operator. Ludlam testified that onMay 3, Superintendent Corley took him off the job tospeak with him, and that the following discussion ensued.CorleystatedtoLudlam that "he understood that[Ludlam] was in favor of the union." When Ludlam askedCorley whether Corley thought a union would help him,Corley replied that if the Union came in and it was 100percent then it would be good for the Company, but ifnot, it would not be good. Corley then told Ludlam that`he heard that several different people had stated thatthey had heard [Ludlam] was in favor of the union "Corley mentioned the names of Frank Linder and one ofthe Hartlevs and said he had seen Ludlam talking to themand "he knew how they were. And how they felt about theunion."On the same date, May 3, according to employeeRobert Hartley, who works in the fabricating department,Corley stated to hint that Bernard Kline (the Company'spresident) "will fire you if you have anything to do withthe union," and that Foreman Carl Metz who was presenthad agreed with Corley's statement. According to RobertHartley's testimony, Eugene Hartley and Tony Whittle,also employees at the new plant, were present at the timeof this conversation.'Further acts of Corley were testified to by employeeLinder who works as a layout man under the supervision'Counsel for the General Counsel sought to establish the allegations inthe complaintin par 7(a) and (c) as pertains to Bernard Kline and PaulByers, as well as par 7(a) as it pertains to alleged unlawful conduct ofClaudeMetz on May 4 through the testimony of employee ClarenceLarrimore Larrimore,who in a pretrial affidavit had attested to variousacts of unlawful conduct by Kline and Byers.aswell as a threat ofdischarge by Claude Metz on May 4,substantially repudiated the faun setforth in hisaffidavit.While in one instance Larrimore testified he"believed" Byers told him on May 4 and thereafter that if he liked his jobhe had better not associate with the Union,he later indicated that by hisuse of the word "believe,"he meant that hethoughtitwas a fact but hecould not be "definite";Byers unequivocally denied making any suchstatementInote too that Lattimore s testimony was contradictory,evasive. and at times ambiguous.According to Larrimore he had receivedtelephone calls from unknown persons during which he and his family werethreatened with harm if he did not cooperate with the Union These callsoccurred prior to the date on which he gave his affidavit to the Boardagent and Larrimore testified that he had lied to the Board agent andcould not be sure that what he told the Board agent was true Larrimorealso testified that prior to testifying he had received an anonymoustelephone call threatening him with the loss of his job and the repossessionof all his things that could be repossessed It was obvious that Larrimorewas under great strain when he testified.In view of the foregoing I cannotregard as credible any of the facts attested to by Larrimore. In thecircumstances I conclude that General Counsel has failed to adducecredible evidence to support any of these allegations of the complaint'Eugene Hartley testified as to the threat of discharge made by Metz onMay 3; Whittle while called as a witness did not testify as to this incident469of Foreman Metz Linder testified that on May 15, he wascalled to the plant office. Linder further testified thatwhen he arrived at the office, which was located in atrailer outside of the plant, John Hendrix, plantmanager,and Superintendent Corley were there, and that thefollowingconversationoccurred.Hendrixinquired,"Frank, what do you know aboutthe union?" Linderreplied."I don't know a thing in the world about theunion." They continued to talk and Corley said, "Frank, 1heard that you have been running aroundgetting unioncards signed." According to Linder he replied, "I don'tknow who told you that." Hendrix and Corley had theninquired of Linder "what would (he] accomplish by theunion," andLinder replied, "I don't know a thing aboutno union, and1have never belongedto a union in mylife."They then asked what Linder thought the crowd outin the shop felt about the Union. Linder replied that hedid not know, that from what he had heard on some daysitseemedabout 90 percent were for the Union and otherdays only 30 percent.On May 22, according to employee Tony Whittle, whoalso works in the fabricating departmentunderForemanMetz, he was called to the office by Metz; when hearrived at the office both Metz and Superintendent Corleywere presentWhittle testified that thereafter the followingoccurredAs Whittle entered the office Corley started toquestionhim about his union activities, and Metz got upand left. Corley asked Whittle "what do you think aboutthe union" and Whittle replied that he "hadn't thoughttoo much about it around here." Corley then stated "Iheard that you had been trying to get employees to signunion cards."Whittle replied, "1 have not. Have not everasked anyoneto sign unioncards. I have asked them whatthey thought about theunion,but that is all." AccordingtoWhittle, Corley then stated, "I have laid some men offin the past, and I can lay some more off, and ... if I wasto lay you off, you would notgetanother job inColumbia, couldn't get another job in Columbia."According toWhittle he then stated to Corley that "Ihave been wanting to ask [you] about a raise" but sinceCorley had questioned him about his (Whittle's)unionactivitiesWhittle stated to Corley "1 don'tguessIwill getone." Corley replied, "as long as theunionwas going onno one was going to getan increasein pay."On May 24, according to employee Eugene Hartley,who during the timerelevantto this proceeding worked asa welder in the fabricating departmentunderForemanMetz, he spoke to Superintendent Corley about time offto attend a funeral. Eugene Hartley further testified thathe generally worked from 7 a.m. to 5:30 p.m.; that onMay 24 he left the plant at 3 p.m. to attend the funeraland returned therelrom between 5.30 and 6 p.m . that inthe evening he met Rutherford,the unionorganizer, andwentto Saint Matthews to see aboutgetting some unioncardssigned.The next day, according to Hartley.Superintendent Corley asked him if he had gone to thefuneral, and, when he replied that he had, Corley statedthat Hartley had not gone to the funeral but that Hartleyhad been "visiting with the union man." Hartley furthertestified thatCorley then stated that "he didn't mindletting people off, but he didn't wantpeople telling himlies about getting off. And going to St. Matthews with aunion man."''TonyWhittle testifiedthat he hadoverheardpart of a conversationbetween Eugene Hartley andCorleysimilar to that described by EugeneHartley,Whittle placedthe date asJuly 25 According to Whittle, Corleystated to Eugene Hartley "I don't mind letting a man getoff, but I don'tlike him telling me a lie.`' 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the middle of June, according to employee James WHall, Jr., who is a welder in the tower department underthesupervisionofWadeHiggins,heoverheardaconversationinwhichSuperintendentCorleymadereferencetoBishop Russell, the allegeddiscriminatee inthis case. According to Hall when hewas leavingthe plantat the close of work one day he overheard a conversationnear the timecloek in which Corley stated that he (Corley)"did not see where theunionwould do Bishop any goodbecause he wouldn't be back unless he might get someback pay." According to Hall there were 15 to 20 otheremployeespresent who werewalking quietly towards thetimecloek when he overheard Corley who was 6 or 8 feetfrom the timecloek. Also early One morning in mid-June,according to employee David Ludlam, he approached adrink machine where a group of people were talking, and,whenLudlam inquired what they were discussing.SuperintendentCorley,who was present in the group,replied that "they had found out thatBishopwas ridingaround with the union man "Further interrogation by Corley occurred around thefirstweek of August according to employee WalterGlover,who also works in the fabricating departmentunder1-oremanMetz Thus Glover testified that duringthat period Corley stopped him near his work station oneday and told Glover that he wanted to speak to himsometimebefore he left for home According to Glover hewondered what Corleywanted, andshortly thereafter wentup to Corley and asked him Corley then stated to Glover"I heard you was for theunion "When Glover asked himhow he heard that, Corley answered "that is what I heard,you are for the union." According to Glover he did nottellCorley he was for the Union although he had alreadysignedthe union card.b C'orley's dental of unlawful conductCorleywas not examined with regard to the allegedMay 3 conversation regarding the Union attested to byDavidLudlam.`Corleydidaddresshimself to thetestimonyofRobertHartley, he denied that lie hadconversations with Robert Hartley regarding the Unionand further denied that he had told Robert Hartley thathe would be fired if lie had anything to do with the Lnion,or that he had ever said that to anybody Similarly, withregard to the alleged May 15 conversation attested to byFrank Linder, Corley denied that he and Linder had everhad any conversation in which the Union was mentioned.As to employeeWhittle,Corleystatedthathementioned the Union to Whittle on just one occasion, thatthisoccurred sometime in "June or back about thattime."According to Corley.Whittle was down at thepaint shop which is out of the department where Whittlewas supposed to work, and that employees in the paintdepartment complained to Corley thatWhittlewas"worrying them so that they could not get their workdoneMing to get them to sign union cards." Corleytestified that he toldWhittle "you haven't got a bit ofbusiness down there." and further that if he caught himdown there "worrying those people so that they can'twork and stopping production.Iam firing you as ofthat date." Corley testified that Whittle had no reason at'At one point during cross-examination,however, whenCorley wasquestioned with regard to interrogating employees about having cardssigned, or with regard to getting employees to join the Union, he statedgenerally that he did not question the employees about the Unionany time to be in the paint shop, and that the matter wasbrought to his attention by the employees in the paintshopCorley had denied that he was aware of anyemployees soliciting other employees for the Union orthat he had interrogated the employees about soliciting forthe Union or about the Union generally. When examinedspecifically as to Whittle. Corley denied that he knew thatWhittlewas passing out union cards, explaining that,while the employees complained to him about Whittle, hedidnot knowWhittlewas in [act soliciting cards.According to Corley, notwithstanding the alleged paintshop complaints and his admission that he "may" haveheard that Russell was passing out union cards, whenPlantManager Hendrix "sometimes" questioned him astowhether he had heard anything about the Union,Corley testified that he told Hendrix that he had notheard anything.Corley did not testify with regard to the allegedconversationbetweenhimselfandEugeneHartleyconcerning Hartley's absence to attend a funeral and thestatement allegedlymade by him that he knew thatHartley was out with the "union man " Respondent did,however, introduce evidence to show that the funeral hadnot occurred on May 24. as testified to by EugeneHartley, or July 24, as testified to by Tony Whittle, butthat the funeral had occurred on June 24With regard to the testimony of Hall and Ludlamconcerning Corley's statements in mid-.Tune about Russell-se., that Russell would not he hack and that Russell wasrunning around with the union,man-.Corley denied that hehad ever discussed Russell With Hall or Ludlam or in theirpresenceAccording to Corley his discussions with PlantManager Hendrix concerning Bishop Russell occurred inthe trailer office which was located 40 feet from the plantFinallywithregard to the testimony of GloverconcerningCorley's conversationwithhim about theUnion in early August, Corley denied that he had everspoken to Glover about the UnioncFindings regardingCorley'.salleged unlawfulconductBased on my observation of the witnesses and a reviewof the record, I find Hall, Ludlam. and Linder, as well asRobertHartleyandTonvWhittle,tobecrediblewitnesses.Each testified without hesitation and with asmuch certainty as is reasonable to expect of an honestwitness.Eugene Hartley, who appeared under subpena,was obviously tense when testifying and this was reflectedinhis difficulty to recall the name of his doctor and hisdeceased neighbor, the date of his neighbor's funeral, andhis prior addressHowever, I find that Eugene Hartleywas an honest witness and testified to the best of hisabilityFurthermore. I note that Eugene Hartley'stestimony as regards the conversation with Corley, whichis in issue, was undenied and was corroborated in part byWhittle1-urthermore, in view of the other acts ofinterrogation by Corley which I Lind occurred, as well asmy observation of Glover as a witness, I credit Glover'stestimony regarding the August incident which involvedCorley.Based on my observation of Corley and a review of therecord, I have resolved conflicts in testimony againstCorleyCorley impressed me as less than candid in histestimony which bears directly on the issues of this case.His testimony was generally responsive to questions put tohim by company counsel, however, on cross-examinationwhen being questioned more specifically with regard to KLINE IRON & STEEL COMPANY471matters relating to the allegations of the complaint,Corley's answers were frequently evasive, and in someinstancesso improbable in the circumstances as todemonstrate his lack of candor generally.Accordingly, consistent with the foregoing, I find thatonMay 3, as Ludlam testified, Corley created theimpression of surveillance by his comments with regard toLudlam's union sympathies and what he purported tohave heard, and by his pointed reference. to Ludlam'sobserved conversationswithLinder and the Hartlcyswhose prounion sentimentsCorleyindicated were knownto him Based on Robert Hartley's credited testimony Ifurther find that on that same date, May 3, Corleywarned Robert Hartley that President Kline would tirehim if he had anything to do with the UnionIfurther find, based on Linder's credited testimony,that on May 15 Linder was called into the Company'splant office and there was interrogated by SuperintendentCorley and Plant Manager Hendrix concerning Linder'sunion activities, what Linder thought the Union wouldaccomplish, and what the employees in the shop felt abouttheUnion.Similarly,basedonWhittle'screditedtestimony, I find that on May 22 Whittle was called intotheofficeandwas thereafter questioned by Corleyconcerning his union sentiment and activites. and wasthreatened with layoff and being blacklisted so far asother fobs in the area are concerned.'Based on Eugene Hartley's testimony I find that heasked for and received permission to attend the funeral ofhisneighbor, that the next day Superintendent Corleyaccused him of not taking the time off for the funeral,thatHartley had lied to him and had gone "visiting withthe union man."''As indicated, in so finding I have resolvedthe directconflict intestimony between Robert Hartley and SuperintendentCorley in favor ofRobertHartley In addition to the reasons set forth supra it is noted thatRobert Hartley was supported in general outline-i e , that a dischargethreatwasmade-bythe testimony of Eugene HartleyAlbeit EugeneHartley's recollection of the circumstances relating to this incident variedfrom Robert Hartley's, it is significant that the testimony of both witnessestiedForcman Metz to the threatof dischargeSinceIregardRobertHartley's recollectionas more accurate than that ofEugeneHartley, I findthat Corley,too, was involved in the discharge threat madethat day'As noted.Curleydid not deny that he had threatenedWhittle withdischargebut asserted that this was provokedby complaintsfrom paintshop employeesthatWhittle was "worrying" themabout signing unioncards,further that he hadletWhittleknow the reason for the reprimandand that the warning wasforWhittle to stay out of thepaint shop andstop "worrying"the employeesWhittle in turn denied thathe had eversolicited anybody'sunion membership Based on my evaluationof Corleygenerally, as set forthsupra,Ido not credit his account of the eventswhich allegedly led up to the threat to Whittle I notethatCorley 'stestimonyrelative tothis incidentis generallyincredible I cannot believethat if this incident occurred Corley would not have told Hendrix aboutthismatter,yet Corleytestified that,when Hendrix "sometimes"inquiredwhether he had "heard" anything about the Union, Corleyhad told him hehad not Furthermore,inview of his interrogationof other employeesconcerningunion activites I cannot believe that,11Corley hadreceivedsuch complaints, he would net have questionedWhittle regarding thecomplaintsor hispurpose invisiting thepaint shopYet Corley insistedthat he did not questionany employeesabout solicitingfor the Union orabout the Union generally In these circumstances and noting that noemployee from the paint shop testified regarding this incident, I do notfind that such complaintshad in fact been received Furthermore,assumingthatWhittle hadbeen in the paint shop and away from his work stationand this had been made knownto Corley.Ifind that his warning was notdirected toWhittle because he left his work station or was interfering withproduction but was a warningdirectedto his continuedsupport of theUnion generally'As notedsuprawhile Hartley had some difficultyrecalling sonic of theevents in relation to this incident,Whittle's testimonycorroborated the tactBased on the credited testimony of Hall and Ludlam, 1find that in mid-June Corley stated as overheard by Hallthat he "did not see where theunion woulddo Bishop anygood because he wouldn't be back unless he might getsome back pay." and further stated to Ludlam that "theyhad found out that Bishop was riding around with theunion man "'Finally. I find that Corley. in early August, stated toemployee Glover. as testified by him. that he had "heard"that Glover was "for the union "dThe alleged unlawful conduct of Foremen ClaudeMetz and Wyman ShealyAs indicatedsupra,Eugene Hartley testified that onMay 3, he, Robert Hartley, and other employees werestanding byMetz' desk. AccordingtoEugeneHartley,Metz asked if they had anything to do with the Union andtold them that if they did they would probably be laid off.Hartley toldMetz that he had nothing to do with theUnion and believed that the others said the same.EugeneHartley further testified he did not stay there very longand walked off so he did not hear Metz say anything else.Employee D. C. Higgins is a welder in the new plant,and during the time relevant to this case worked under thesupervision of Foreman Metz Higgins testified that on orabout June 10 Claude Metz approached him while he wasworking, that Metz said "D., what do you think about theunion"According to Higgins, when he replied, "well,Claude, I think it is all right, what do you think`'", Metzturned around and walked off.On July 31, according to Eugene Hartley, he wasworking at his job in the fabricating department when he,too,was approached by Foreman Metz Eugene Hartleytestified thatMetz stated "I want to talk to you about theunion," thatMetz went on to say he knew how manyemployees had signed cards on Foreman Shealy's side andhow many had signed cards on his side of the fabricatingdepartmentEmployee David Ludlam testified as to further acts ofForeman Metz According to Ludlam on May 6 or 7 athat Corleyhad spoken to him about this matterand Corleydid not denythe substance of the conversation attested to by Eugene Hartley I find,however, thatHartley andWhittle weremistaken in their recollection as towhen the event occurred,the funeralfor Kyzerdid not occuron May 24 asrememberedby Hartley or July 24 as remembered by Whittle,but in factoccurredon June 24as demonstratedby Resp Exh6, the death certificateof Kvzer'With regard to the credibilityresolution as to the statement overheardby Hall it wasalso noted,contraryto the Respondent'sargument in itsbriel that a decision not to reemploy Russell was made well intoJuly, thatPresidentKline testified he approveda decision not to take Russell backbefore the plant vacationon July 3, and thatitcouldhave beenas early asMay or JuneCorley's testimonyregarding his knowledge of such adecisionwascontradictoryand in some aspects incredibleThus Corleytestifiedon the onehand thathe learned of Hendrix's decision not toreemploy Russell for the first time aboutthe first week in July He latertestified,however, thathe spoke withRussell at the plant on two occasionsand that onewas afterthe plant vacation which ended on July 15 and thathe was "satisfied that [Hendrix]had not told me yet the decision " Finally,Corley testifiedthat lie had not disclosedthatIlendrix had communicatedthedecisiontohim priortohistestimonyatthehearing, thisnotwithstandingmeetingswith counsel to prepare a defense to thesechargesIfind that, whether or not a finaldecision hadbeenmade,Corley.who discussed the Russell case with Hendrix, wasprivy to thethinkingof the Companyand that his comment which Hall overheard wasa reflection of that thinkingAs regardsCorley's statementtoLudlam reflecting a knowledge ofRussell's unionactivity, Corley's admissionthat he "may" haveheard thatRussell was soliciting union cards is noted 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup of employees while eating their dinner werediscussingwhat would happen if there was a unionelection.ClaudeMetz was present and, according toLudlam,Metz told the employees that if they had anelection "it wouldn't do any good, because he said thecompany would challenge every vote, and they wouldwritethe name outon the ballot and then they wouldknow how every man voted." According to Ludlam hetoldMetz that he had not been there for the otherelectionsbut that that did not sound right. Ludlam furthertestifiedthat later that same day Claude Metz andWyman Shealy were talking and they said the first thingthat the Company would do if the Union was voted in atKline would be to cut back to 40 hours Robert Hartleyalso testified that, on or about May 6, Metz had aconversation with him while he (Hartley) was working.According to Hartley,Metz stated to him that "if theUnion would come in there that we wouldget a10-centraise, and they would cut us from 55 hours back to 40hours, therefore, we would not benefit by joining theunion."e.Denialof unlawfulconduct by Foremen Metz andShealyMetz did not testify directly with regard to the threat ofdischarge allegedlymade to employees Eugene Hartley,Robert Hartley, and other employees present. AccordingtoMetz he did have one conversation with EugeneHartley in which the Union was mentioned: this occurredabout the "middle of the year " The circumstancessurrounding the conversation and the conversation itselfrelated byMetz were as follows. One day when he wastakingHartley back to show him where to get somematerial to work on, Hartley had said to him that Gator(themaintenance man) had better keep his big mouthshut.According to Metz he looked over at Hartley whohe said appeared "kind of warm" and asked what Gatorhad done and Hartley answered that Gator had said thathe (Hartley) was having union meetings at his house.Later that day when Metz went to the toolroom he relatedthe incident to Gator. and Gator stated. "well, 1 will talkto that gentleman" Still later in the day when he waschecking Eugene Hartle_'s work, Hartley stated do youknow what Gator said, and Metz replied that he did not.Hartley then stated that Gator said he could nameeverybody that signed union cards to which Metz repliedhe probably could and just kept on checking Hartley'swork.Metz initially testified that there were no otherconversations with Eugene Hartley. On cross-examination,however, he admitted that there were other conversationswith Eugene Hartley concerning the Union. According toMetz these conversations were initiated by Hartley andincluded an exchange in which Hartley stated to him thathe supposed he would he discharged after the unioncampaign ended, to which Metz replied, "not necessarily."With regard to the alleged interrogation of Higgins inJune 1968, Metz denied that he ever had any conversationwith Higgins between March and July 1968 in which theUnion was mentioned by either of them.Regarding Ludlam, Metz testified that he had only oneconversation with Ludlam concerning the Union. Metzcould not recall the month in which this conversationoccurred but testified initially that it was "in the earlypart of the year"; a period which he later stated wassometime between spring and summer - i e.. betweenMarch and June. Metz gave the following account of hisconversation with Ludlam. One day during lunch Ludlamsaid to him, "Claude, I know you been in some unionelections when they voted . . . how did they work." Metzreplied, "the way that they done the time I was there ...they had a union man and they had it man from thecompany and as you would go through the line well theywould check us off." He then told Ludlam that ClaudeCorley was right ahead of him and they made him put hisvote in an envelope. According to Metz there was nothingelse said in that conversation about that previous election.Metz denied that he told Ludlam that in a future electiontheCompany would challenge every vote and make theemployees put their vote in an envelope. Metz also deniedthat he had during this conversation mentioned hours ofwork to Ludlam. Metz further denied that he had anyconversations with Robert Hartley in which the Unionwas mentioned. Metz testified that at one time when heand other employees were looking at a notice tacked upon the toolroom door he said "1 hope that they don'tcome in here because one time when, it went into Owensthey cut to forty hours and give them a ten cent raise."Metz was certain that Ludlam was not present at thattime and does not know whether Robert Hartley wasthereMetz denied generally that he ever told any personthat if the Union came in to Kline Iron and Steel thatwages would go up 10 cents and the hours would be cutfrom 55 hours back to 40 hours a week. According toMetz he could not have made such a statement because hedid not know that this would happen.Foreman Shealy denied that he had any conversationswithLudlam in which the Union was mentioned.According to Shealy there was only one conversation withLudlam in which a change in weekly hours was discussed.Shealy testified that some 3 months earlier (which wouldbe in August) Ludlam was complaining to him about longhours and overtime. According to Shealy he told Ludlamthat, "it was always going on like that That they alwayshad run it like that and there wasn't any use in changingitnow " According to Shealy, Ludlam replied that itmight be and that he knew what Ludlam was talkingaboutShealy then asked him if he could live on a40-hour-a-week check and walked off Shealy admittedthat he had discussed the Union with other foremen andthat he talked with Corley at his break and had discussedovertime; however, Shealy denied that Corley and he haddiscussed at any time the possibility that the Companymight cut overtime.f.Findings regarding the alleged unlawful conduct ofForemen Metz andShealy,As indicatedsupraIhave found Robert Hartley andDavid Ludlam to be reliable witnesseswhosetestimony Icredit. I also credit the testimonyof D. C.Higgins whoimpressedme as a truthful witness Regarding EugeneHartleyIhave noted that his testimony about a May 3threat ascribed to Metz was supportedby RobertHartley.Moreover.Ifind that his testimony when weighed againstthat of Metz was more reliable. Based on my observationof Metz anda review ofhis testimony, I find that MetzlikeCorleywas less than candid as a witness in thisproceeding1" and note further his inability to recall eventswith certainty such as was demonstrated regardingwhenhispurported conversations with Ludlam and Hartleyoccurred.10MetE'testimony as to significant matters wascontradictory;in someinstances when pressed on cross-examination he changedhis testimonysubstantiallyThus Metz who generallydeniedmany of the statements KLINE IRON & STEEL COMPANY473Based on myobservation of Shealy and a review of therecord I have resolved the conflict in testimony betweenShealy and Ludlam against Shealy. Thus I do not creditShealy'sdenialof any conversationsrelating toa cutbackinhours other than that with Ludlam in August or hisdenialthat he ever discussed a cutback in hours withForemanMetz. Shealy admitted he spent time at hisbreak with Metz, that theydiscussedthe Union and haddiscussed overtime; however, according to Shealy, in thesediscussionsaboutovertime they never discussed thepossibility that the Company might cut overtime. Metzadmitted that he was so concerned about a cut in overtimeif the Union came in that he voiced this concern aboutwhat had happened at Owens to the employees. In view ofthis the denial thatMetz and Shealy, who while theyadmittedly had discussions concerning the Union and thesubject of overtime, did not discuss the possible cut inovertime if the Union came in is not credible particularlywhen weighed against the direct testimony of Ludlamwhom I regard as a credible witness.Accordingly, consistent with the foregoing, I lind thatonMay 3, as testified to by Eugene Hartley, ForemanMetz questioned the employees then present about theUnion and threatened them with layoff if they hadanything to do with the Union. I further find that on July10ForemanMetz questioned Higgins as to his unionsympathies.Furthermore,basedonEugeneHartley'screditedtestimony. I find that Metz took Eugene Hartley aside toinform him that he knew the number of employees whohad signed cards in each of his and Shealy's groups.Based on Ludlam's credited testimony, I find that onMay 6 or 7 Metz threatened that, if the employees had anelection, the Company would challenge each voter andthereby learn how every man voted. And later that sameday Metz and Shealy while talking stated in Ludlam'spresence that if the Union were voted in the Companywould cut back to 40 hours. I further find in this regard.based on Robert Hartlev's credited testimony, that on oraboutMay 6 Metz engaged Robert Hartley inconversation at Hartley's work station and warned that iftheUnion came in the employees would not benefitthereby since there would be a 10-cent raise but the hourswould be cut from 55 hours back to 40 hours.attributed to him by General Counsel's witnesses did not specifically denytheMay 3 threat of layoff attributed to him by Robert and EugeneHartleyMetz generally denied any conversations with Robert Hartley andinitially testified that there was only one incident regarding which he hadconversations with Eugene Hartley-this was the Gator incident whichallegedly occurred sometime in"the middle of the year."Assumedly theinference sought to be established,since this purportedly was the onlyconversation,was that others did not occur,thereby denying.although notdirectly, the threat of discharge for union activity which was attributed tohim by Eugene Hartley. However, when pressed on cross-examination,Metz admitted that he had conversations with Eugene Hartley other thanthose involvingGator in which the Union was mentioned albeitconversations,which, according to Metz, Eugene Hartley had initiatedSimilarly,whileMetz admitted conversations with other supervisorsconcerning theUnion,initiallyhe testifiedhewas "sure" theseconversations did not concern the number of people who had signed cards,who was for the Union, what the Union would get if it came in, how hethought an election would go, the possibility of discharging employeesbecause of the Union,or where union meetings were being heldWhenpressed further on cross-examinationMetz testified he "did not know"what these conversations were about and finally conceded that theconversations"could have been"about those matters which he had been"sure" had not been discussed.2.Conclusions as to the alleged violation of Section8(a)(1)I find, based on the credited testimony set forth above,that Respondent violated Section 8(a)(1) by1.Interrogatingitsemployeesconcerningtheemployees'union sympathies and activities as follows:SuperintendentCorley''s"interrogationofemployeeLinder on May 15, employee Whittle on May 22, andemployeeGloverduring the first week in August;Foreman Metz' interrogation of Eugene Hartley and otheremployees then present on May 3 and employee Higginson or about June 10.2.Threatening employees by creating the impression ofsurveillanceof employees'unionactivitiesas follows.Superintendent Corley's statements to Ludlam on May 3,to Linder on May 15, to Whittle on May 22, to EugeneHartley on July 25: Metz' statements to Eugene Hartleyon July 31.3Threatening to discharge or lay off employeesbecauseoftheirsupportof the Union as follows:Superintendent Corley's threat made to employee RobertHartley on May 3 and to employee Whittle on May 22;Foreman Metz' threat made to Eugene Hartley, RobertHartley, and other employees present on May 3.4 Coercmg its employees in the exercise of their rightsunder the Act to have a Board-conducted election throughthe statement made by Foreman Metz on May 6 or 7 thatitwould do no good to have an election since Respondentwould challenge every voter and thereby learn how eachman had voted5.Threatening to reduce hours and do away withovertime work by the statements of Foreman Corley andMetz on May 6 or 7 in the presence of employee Ludlamand by Foreman Metz' statement to Robert Hartley on orabout May 6Ido not find that Respondent violated Section 8(a)(1)by Corley's statements in mid-June-i.e that he "did notsee where the union would do Bishop any good because hewouldn't be backunlesshemight get some back pay,"and on another occasion that -they had found out thatBishop was riding around with the union man."" The firststatementappearsonly to evidence the Company'sdetermination not to take Russell back, and the referenceto the Union appears to be either that it would not bringabout a change of attitude by the Company or that itwould not be able to represent Russell as an employee oftheCompany in the future since he would not beemployedWhile the term "backpay" is frequently usedin remedying a discriminatory discharge it is also part ofthe jargon of the shop and it is equally inferrable that itsuse here was to the compensation Russell was seeking torecover under the insurance coverage for the period ofabsence due to the gunshot wound, which is more fullydiscussedinfra.In the circumstances I find that theGeneral Counsel failed to establish that this statementconstituteda threat that Russell would not be backbecause of his union activitiesRegarding the latter"SuperintendentCorley,ForemanMetz, and Foreman Shealy areadmitted to be supervisorswithin the meaning ofSec 2(11) of the Act,and as such,absent special circumstances not presenthere, the Company isresponsiblefor their conductJ S Abercrombie Co .83 NLRB 524"in hisbrief General Counsel did not set forththe basisin the recordfor each of the 8(a)(I) violations alleged in the complaint but based on thedates set forthinthe complaint I have considered that the formerstatement was relied on as a threatof dischargeand that the latterstatement as an incidentof the Company's creating the impression ofsurveillance 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement,the credited testimony is that when Corleymade the statement it was prompted by Ludlam'sobservation of a discussion by a group of employees andLudlam's question as to what the discussion was about; inthese circumstancesit is equally inferrable that "they" asused by Corley referred to the group of employees whowerethendiscussing the matter and does not establishthat Corley by this statementwas seekingto create theimpression of surveillance.B The AllegedDiscriminatoryDischarge ofRussell1.The refusal to return Russell to workBishop Russell began as an employee for Kline Iron &Steel Company in 1936 andcontinuedin his employmentthere until 1943; thereafter he quit, worked 2 more yearsfor the Company,quit again,and returned to work in1958.He has been continuously employed by theCompany since 1958. On Saturday, February 18, Russellsuffered a gunshot wound in his home and thereafter washospitalized for 55 days. Following this Russell spent aperiod of about 3 months at home convalescing andduring about one and a half months of this period he rodewithUnion Organvcr Rutherford, visiting the home ofabout 15 or 20 employees to discuss the Union with them.Russell himself had signed a union cardOn July 1, Russell was released by his doctor and onthesame day visited the plant and talked withSuperintendentCorley.On that date Plant ManagerHendrix was in the hospital and Corley told Russell thathe could not do anything because Hendrix took care ofthe insurance and he could not tell Russell "whether theinsurancewould take Russell back." On July 3,Russellvisited the plant to get his vacation money, which hereceived, and talked with Hendrix, Hendrix told him tocone in on July 15 since the plant would be closed for theemployees' vacation from July 3 to July 15. Russellreported on July 15, prepared to go to work; however,when he talked to Hendrix he was told that he had betterget a part-time job, that it was too hot in the shop andthat he, Russell, was weakWhen Russell pointed to otherdisabled employees in the plant who were then working,Hendrix merely smiled and said nothing. Russell returnedto the plant on the 17th or 18th of July and was told byHendrix to get a checkup by his doctor and if the doctorokayed Russell he could return to work Russell thenobtained a written statement from his doctor, stating thatRussell was able to return to work; the statement wassigned July 22 and on July 23 Russell reported to theCompany at 7 a in in his work clothes prepared to go towork. Since Hendrix had died very suddenly on July 20,Russell reported to Corley and gave him the doctor'sstatement, releasing him for work Corley after readingthe statement said that he would call Russell Corley didnot call Russell, and, when Russell called him sometimelater,Corley told him he could not return to work at thattime but that maybe he could at a later date " TheCompany at the hearing made it clear that it would notreturnRussell to work.""The foregoing facts are based on the credited testimony of Russellwhich was substantially uncontradicted"Russellispresently employed as a burner for another steel companyand is working 56 hours a week2 TheRespondent's positionThe Company denied that its refusalto returnRusselltowork followinghis illness was in any way related toRussell'sunionactivityand sympathies. It is theCompany's position that it had good reason to believethat the gunshot accident which occurredinRussell'shome on February 18 was in fact self-inflicted and anattempt at suicide; the Company further contended that itrefused to returnRussellto work because the CompanyfeltRussell would represent a danger to himself and toothers if he was permitted to return to his job. Accordingto the Company the decision to refuse to take Russellback was made by Hendrix prior to his death and wasadhered to by the Company.William Albert, as the assistantmanager ofoperations.takescareofemployees'hospitalizationinsurance.According to Albert's testimony, which I credit, he sawthe police report of the gunshot accident 3 days after itwas written. Albert had requested the report from thehospitalizationinsurancecarrierforinformationconcerning the benefits to which Russell was entitled 15The police report indicated that the gunshot wound thatRussell received on February 18 was self-inflicted and theinsurancecompany had declared him ineligible for benefitsfor this reason. According to Albert he had discussed thepolice report with Hendrix, who, as the general managerof theWilliams Street plant, made all decisions withregard to hiring and firing at the new plant; he had thenfiled the report in Russell'spersonnelfile.According toPresident Kline whose testimony 1 credit, he received anoral report about a week or ten days after the event thatRussell had made an unsuccessful attempt at suicide."Kline did not makethe initialdecision to dischargeRussell but had participated in the decision. On a dateprior to July 3, the beginning of the plant vacation, a datewhichmay have been as early as May or June, Klinereceived a call from Plant Manager Hendrix. HendrixdiscussedRussell'ssituationand told Kline that hebelieved he would not takeRussellback stating "we don'twant anyone like that in the plant. anyone that would doa thing like this." Kline approved Hendrix's decision.stating to him, that "that is very good thinking, John, I'llbuy it and we won't take him back . . . be dangerous tohim and dangerous to us." With regard to Hendrix'sdecision not to reemploy Russell, Albert testified that he.too,had discussions with Hendrix concerningRussell'sreturn to work. Albert testified that, when he discussedRussellwithHendrix shortly after learning about thepolice report, there had been little talk of Russell's futureemployment since it was doubtful at that time that Russellwould live.However, about a week or two beforeHendrix's death, Hendrix had discussed Russell's return towork during a social evening at Albert's home " At thattime Hendrix indicated that based upon the police reportand his observation of Russell who had been to his officethat it would not be desirable to hire him back becauseRussell would be a menace to himself and also probablytohisfellowemployeesbecauseofhisconditionAccording to Albert, at no time during his discussions ofRussell with Hendrix was the Union ever mentioned.SuperintendentCorleyalsotestifiedthathehaddiscussed the employment of Russell with Hendrix, and"Russell's request was prompted by an inquiry from Russell's wife"Kline had not seen the police report before the hearing"Albert had lelt the employment of KlineIron& Steel on April 3. 1968,and did not return to its employ until July 29, 1968 KLINE IRON & STEEL COMPANY475about 2 or 3 weeks before his death Hendrix had toldCorley that he (Hendrix) had made the decision not torehire Russell because he might be dangerous to himselfand other employees. Corley disclaimed any role withregard to Russell's employment status. According toCorley, when Russell had returned to the plant he hadsent hint straight to Hendrix because where insurance wasinvolved Hendrix took care of the matter. Corley testifiedthat he was not present during the conversations betweenRussell and HendrixWith regard to Hendrix's knowledgeof union activites. Corley testified that Hendrix mighthave asked him some times if he had heard anything andhe would tell Hendrix that he had not.783.Additional findings, analysis, and conclusionsAs indicatedsupra,the credited evidence establishesthat the Respondent engaged in numerous acts of unlawfulconduct in an effort to defeat the Union's organizationalcampaign, including threats to discharge employees if theycontinued to support the UnionThe evidence alsoestablishes that Russell was active in assisting the unionorganizer in soliciting cards and that this was known totheCompanyMoreover the initial refusal to returnRussell to work occurred shortly after Russell'sunionactivityThus the record establishesa prima faciecasethat Russell's discharge was for union considerations andviolative of Section 8(a)(3). However, I also find that theCompany's stated reason for discharge has substantialbasis in this record. I find that the Company had agood-laithbeliefthatRussell'sgunshotwound ofFebruary 18 was self-inflicted and an attempt at suicide.'°There is no question that a company, insol'ar as Section8(a)(3) of the Act is concerned, may discharge employeesfor any reason, whether or not the cause be viewed asreasonable in the circumstances, provided only that acause for the discharge is not union considerationsMoreover. while in circumstances where there isa primafaciecase for finding unlawful motivation, an employer'sstated reason for discharge, if inherently implausible, maylend some support to a finding of violation, here theCompany's stated reason for discharge was not inherentlyimplausible.Russell's job in the fabricating departmentinvolved the use of, and placed him in close proximity to,equipment which was inherently dangerous and required ahigh degree of care on the part of an employee Thus, thequestion is whether the Company, believing that Russellhad attempted suicide, discharge Russell for this reason,or whether the Company relied on this as a pretext forunlawfully denying Russell 17is job; simply stated, in thecircumstancespresentwouldtheCompanyhavedischarged Russell if it had not been for his known unionactivityIfind for the reasons set forth below that theevidence does not preponderate in favor of a finding thattheCompany's decision to dischargeRussellwasinfluenced by his known union activity.PlantManager Hendrix made known his decision notto take Russell back first toPresidentKline as early asMay or June and certainly before the plant vacationperiod starting on July 3. When Hendrix discussed withhim the decision not to take Russell back because hemight be a danger to himself and others, Kline approvedit.While Plant Manager Hendrix had the power to hire orlireon his own, I do not regard it as unusual that hediscussed his decision with Kline because of the difficultyof the situation- the return of a well-regarded employeewith long service, but one who he believed had attemptedsuicideand whose job involved potentially dangerousequipment. Kline himself evidenced some uncertainty as tothe decision, stating ".Ibelieve and I am not sureabout this, but if I had the decision to make, i wouldmake it just the way that it is"; Kline in fact endorsedHendrix's decision, apparently a difficult one for bothmenNotwithstandingKline'sapproval in thematter.Hendrix did not relate this decision to Russell at any timeprior to his death on July 20. While he did not put Russellback to work, Hendrix kept Russell returning to the plant.Thus on July 3 Hendrix advised Russell to return on July15; on July 15 Hendrix told Russell he looked too weak to'work, and, when Russell again returned to work on July17 or 18, Hendrix told Russell that if his doctor certifiedhim as able to do so he would be returned to work.Furthermore on July 16 Hendrix signed an insurancequestionaire in which he indicated that Russell presumablywould return to work when able.In his brief General Counsel argues that, assuming thatHendrix had made the decision attested to by Kline andAlbert ,21 the evidence would indicate at least that as ofJuly 16. Hendrix had changed his mind about returningRussell to workGeneralCounsel notes particularlyHendrix's response on July 16 to the insurance company'squestion regarding Russell's return to work.2' GeneralCounsel further contends that it was Claude Corley whomade the decision not to rehire Bishop Russell on July 23,thatCorley knew of Russell's union activity, had toldemployees in June that Russell would not be hack. andthat upon Hendrix's death Corley. who it is contendedassumedfullchargeoftheplantincludingtheresponsibility for deciding Russell's case, had terminatedRussell for his union activities.On this record I cannot find as urged by the GeneralCounsel that following the death of Hendrix, the full"As indicatedsupra,Ido not regardCorleyas a reliable witness.however, I credit his statement regarding Hendrix s report of his decisionas to its substance noting that the testimony of Kline andAlbert tend tosupport ibis I do not creditCorley as towhenthe reportwas made to himsince his testimony was contradictory As noted earlierherein, Corley firsttestified itwas made the first weekin July, he later testified hewas certainhe had notyet receivedsuch report on the occasion when Russell visitedthe plant followingthe vacationwhich endedon July 15 Similarly I do notcredit his statementthat he toldHendrix nothing with regard to what hehad heard about theUnionCurleyknew of Russell's activities bymid-June and I find thatCorley whohad discussed Russell with Hendrixhad made this information known to Hendrix"Whether Russell infactattempted suicide is not necessary to thedispositon of the issuesof this case,it is enough thatthe Company in goodfaith believed that this was what hadhappened Nor do I believein light ofthepolice report covering this incident thattheCompany's failure toinvestigate this matter further derogates from findinga good-faithbelief onits part that Russell had attempted to take his own life"And as to such a finding General Counsel notes in his brief that theevidence to support such statements is hearsay in that Hendrix, thedeclarant,is now deceased Counsel made no objection to the admission ofsuch testimony at the hearing and, as indicatedsupra,reliedon suchtestimony in presenting evidence through Russell,ie , conversations whichoccurredbetweenRussell and Hendrix In any event the Board hasrepeatedly held that it"isnot precluded from considering as evidencestatements attributed to deceased persons or those too ill to testify [TheBoard] does,however,subject such testimony to the closest scrutiny beforedeciding what weight to give it "West Texas Utilities Co. Inc.94 NLRB1638, 1639, enld 195 F 2d 519 (C A 5) See also SamWallick,95 NLRB1262, enfd 198 F 2d 477,483 (C A3),Hazen & Jaeger Funeral Home,95NLRB 1034, 1043, fn 9, enld 203 F 2d 807 (C A9),Chun King Sales,Inc,126 NLRB 851, 864-865,Pasadena Bowling Center.150 NLRB 729,733-734,Calandra Photo,Inc .151NLRB 660, 669"It is noted that Hendrix 's response on the insurance questionnaire wasnot unequivocal but was qualified by the word"presumably " 476DECISIONS OFNATIONAL LABORRELATIONS BOARDresponsibilityfor the new plant and particularly thedisposition of Russell's case devolved on Corley. There isno evidence in this record that, following the death ofHendrix,Corley was given expanded duties at the newplant, and, if so, that they included the decision as toRussellThe credible evidence establishes that Hendrixhad Iclt called upon to clear his decision not to returnRussell to work with President Kline and this decision asrelated to Kline was for reasons unrelated to his unionactivities.There is no evidence that Corley ever wasauthorized to depart from this decision or was permittedto act on his own and thereby given the opportunity tosubstitute his own reason for the action takenThe question posed by Hendrix's conduct following hisearlierdiscussionwithKline and also Albert remains.However, whether Hendrix was merely procrastinating incarrying out the difficult task of informing Russell that hewas discharged, and more particularly that the reasontherefor related to what the Respondent believed was hisattempted suicide, or whether he had indeed changed hismind, I find is not determinative of the Company's motivein ultimately discharging Russell. For even if it is assumedthat Hendrix had changed his mind about putting Russellback to work, there is no evidence that this had beencommunicated to anymanagementofficial.Moreimportantly, there is no evidence that Kline had been soinformed, or was even aware of Russell's visits to theplant in July or what was transpiring between Hendrixand Russell. So far as the record discloses. Kline's onlyknowledge of a decision by Hendrix was that which wasdisclosed to him before July 3. The Company's positionconcerningRussell is that it adhered to Hendrix'sdecision, that decision I conclude was that which wascommunicated to Kline before July 3. Moreover that adecisionhad been made about the same time thatcompany officials were aware of Russell's activities isevidenced by the remarks of Corley in mid-June; i.e., thatRussell would not be back and, on another occasion, thatthey were aware he was riding with the union man. Thereisnothing in this record which would support a findingthat there were any other union-connected activities orindeed a continuation of his earlier activities by Russell soas to support a further finding that the Company's reasonforRussell's discharge would have changed from thatwhich was discussed before July 3 with Kline and laterwith Albert.22Iconclude therefore that on the basis of this record andthe credited evidence that it was Hendrix's decision not toput Russell back to work following his illness because ofthe good-faith belief that Russell had attempted suicide inFebruary, the decision Hendrick cleared with Kline andthe only one known to Kline, which was adhered to by theCompany in its discharge of RussellAccordingly, I find that the General Counsel tailed toestablish by a preponderance of the evidence that Russellwas discharged in violation of Section 8(a)(3) and"Moreover,regardingthe Company's motive forRussell's discharge, itisalsonoted that,while the Company had in factthreatened otheremployeeswith dischargeitthey engagedinunion activities, theseemployeeshave continued in their employment,in some instances theseemployeeswere known to be active union adherents,were employees whowere not aswell regarded as Russell and who did not have a longemployment relationshipwith the Companyas did Russell EmployeeWhittle,one of the employees threatened with discharge,has not onlycontinued in his employment but has received two raises, thisnotwithstandingCorley's statementto him at thetime of thedischargethreat that therewould be no raises as long as the"union thingcontinued.recommend that this allegation of the complaint bedismissed.TV. THE EFFECT OF fiiE UNFAIR LABOR PRACTICI-S UPONCOMMERCEThe activities of the Company set forth in section III,above,occurring in connection with the Company'soperations described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIthaving been found that the Company engaged inunfair labor practices in violation of Section 8(a)(1) of theAct, it will be recommended that the Company cease anddesisttherefromand take certain affirmative actiondesigned to effectuate the purposes of the Act.On the basis of the foregoing findings of fact, and uponthe entire record in this case, I make the following:CoNCr.USIONS OF LAW1.The Company is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The Company has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act, whichunfair labor practices affect commerce within the meaningof Section 2(6) and (7) of the Act.4.The Company has not engaged in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.RECOMMENDED ORDERUpon the basis ofthe foregoing findings of fact andconclusions of law and the entire record in this case, it isrecommended that the Company,Kline Iron & SteelCompany,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Interrogating employees concerning their unionactivities,sympathies,and membership.(b)Threatening employees with discharge because oftheir union activities,sympathies, and membership.(c)Threatening employees by creating the impressionthattheirunionactivitiesarebeingkeptundersurveillance.(d)Coercingitsemployeesby telling them that theCompanywillchallengeeveryvoterinanyBoard-conducted election in order to determine how theyvoted.(e)Threatening to abolish overtime if the Union isselected as the bargaining representative of the employees(f) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights toself-organization,to form labor organizations,to join orassistShopman'sLocalUnionNo.812oftheInternationalAssociationofBridge.StructuralandOrnamental Iron Workers,AFL-CIO,or any other labororganization,tobargaincollectivelythroughrepresentativesof their own choosing,toengage inconcerted activites for the purposeof collectivebargainingor other mutual aid or protection,or to refrain from any KLINE IRON & STEEL COMPANY477and all such activities, except to the extent that such rightsmay be affected by an agreement requiring membership ina labor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of19592Take the following affirmative action which willeffectuate the purposes of the Act:(a)Post at its plants in Columbia, South Carolina,copiesof the attached notice marked "Appendix""Copies of said notice, on forms provided by the RegionalDirector for Region II, after being duly signed byRespondent's authorized representative. shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter. inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 11, inwriting.within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.2'IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not specificallyfound herein."in the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"and in the first paragraph ofthe notice the words"a Trial Examiner of' shall be deleted.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith'APPENDIXNOTICF TOALL EMPLOYEFSPursuant to the Recommended Order of a TrialExaminer of' the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:Following a trial in which the Company and theGeneral Counsel of the National Labor Relations Boardparticipated and offeredtheirevidence, a Trial Examinerof The National Labor Relations Board has found that weviolated the law and has ordered us to post this notice andto abide by what we say in this noticeThe Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any and all of these thingsWE WILL NOT do anythingthatinterferes with theserights.More specifically,WE WILL NOT threaten employees with dischargebecause of their union membership, activities on behalfof the Union, or support of the Union.WE Witt NOT question employees concerning theirunion membership, activities on behalf of the Union, orsupport of the Union.WE WILL NOT threaten employees by creating theimpressionamong our employees thattheirunionactivities are being kept under surveillance.WE WILL NOT coerce employees by telling them thattheCompany will challenge every voter in anyBoard-conducted election in order to determine howthey voted.WE WILL NOT threaten to abolish overtime if theUnion is selected as the bargaining agent of theemployees.All our employees are free to become or remain, orrefrainfrom becomingor remaining,members of anylabor organization.KLINEIRON & STEFLCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered. defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 16th Floor,WachoviaBuilding,301NorthMainStreet,Winston-Salem,NorthCarolina27101,Telephone919-723-9211, Extension 360.